Citation Nr: 0127662	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  97-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation higher than 50 
percent from February 17, 1995 to November 30, 1996, and for 
a disability evaluation higher than 70 percent from December 
1, 1996, for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than October 24, 
1996, for the grant of total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran an increased evaluation for 
his service-connected PTSD, then evaluated as 50 percent 
disabling, and from a May 2000 decision that granted a total 
rating for compensation purposes based on individual 
unemployability (the veteran disagrees with the effective 
date assigned for this evaluation).  In the May 2000 
decision, the RO increased the evaluation assigned for the 
service-connected PTSD to 70 percent effective December 1, 
1996.  As such, and as will be further explained below, the 
issues currently in appellate status are as listed above.

A hearing was held at the RO in May 1996 and before the 
undersigned member of the Board at the RO in September 2001.   


REMAND

The veteran and his representative contend, in substance, 
that the veteran's PTSD is more disabling than evaluated, and 
that he is entitled to an earlier effective date for the 
total rating for compensation purposes based on individual 
unemployability.  As noted above, the PTSD claim is before 
the Board from a September 1995 decision which denied the 
veteran an increased evaluation for this disorder, then 
evaluated as 50 percent disabling.  It is noted that in 
December 1994, the RO increased the evaluation assigned for 
this disorder from 30 to 50 percent, and that the veteran 
expressed disagreement with this decision, arguing that a 
higher evaluation was warranted.  However, an appeal was not 
timely perfected.  As such, the Board accepts a VA hospital 
report dated from February 17, 1995 as the date of the claim 
for an increased rating for PTSD.  See 38 C.F.R. § 3.157 
(2001).

The Board points out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  See 
also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board notes that while there are various VA hospital and 
outpatient treatment reports of record showing treatment for 
the veteran's PTSD, a comprehensive psychiatric examination 
has not been accomplished since September 1993.  As such, and 
keeping in mind the duty to assist noted above, further 
development in this regard is necessary prior to appellate 
review.  

In addition, it is noted that during the course of this 
appeal, by regulatory amendment effective on November 7, 1996 
(and prior to the date of the claim for increase), 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996); and 
that where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas, at 312-313 (1991).  

The Board also notes that the General Counsel of VA has 
(relatively) recently held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that in a December 1996 decision, a hearing 
officer considered both the former and the revised applicable 
criteria in denying an evaluation higher than 50 percent, but 
that in the May 2000 decision increasing the evaluation to 70 
percent, only the revised criteria were considered.

The ultimate outcome of the PTSD claim may affect the claim 
for an earlier effective date for the total rating for 
compensation purposes based on individual unemployability.  
As such, that claim must necessarily be held in abeyance at 
this time.

In light of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to an increased evaluation 
for PTSD and for an earlier effective 
date for the total rating for 
compensation purposes based on individual 
unemployability.   

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
these claims.

3.  The RO should have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (an in light of the VCAA and 
implementing regulations), the RO should 
readjudicate the veteran's claims for an 
evaluation higher than 50 percent from 
February 17, 1995, to November 30, 1996, 
and for a disability evaluation higher 
than 70 percent from December 1, 1996, 
for service-connected post traumatic 
stress disorder (PTSD); and for 
entitlement to an effective date earlier 
than October 24, 1996, for the grant of 
total rating based on individual 
unemployability due to service-connected 
disability.

In adjudicating the PTSD claim, the RO 
should consider both the former and 
revised applicable rating criteria, as 
discussed above. 

6.  If the benefits sought by the veteran 
continue to be denied, then he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




